Citation Nr: 1043264	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  07-13 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to May 1991.  
He died in April 2005.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

During the course of the appeal, the appellant relocated and the 
claims file was transferred to the custody of the RO in Boston, 
Massachusetts, which is now the agency of original jurisdiction.

The appellant testified during a hearing before a Decision Review 
Officer (DRO) at the RO in December 2006; a transcript of that 
hearing is of record.

The Board notes the appellant requested a hearing before the 
Board in her April 2007 substantive appeal.  She failed to appear 
for a hearing scheduled in October 2008.  Notice of the hearing 
was sent to the last known address of record.  The letter was 
returned as undeliverable as the appellant failed to provide a 
forwarding address.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist is by no 
means a one-way street, and the obligation to provide certain 
facts, in this case by providing a current mailing address, is 
not an impossible or onerous task.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  To date, there has been no communication 
from the appellant.  She has not filed a request for a new 
hearing or even inquired as to the status of her request for such 
a Board hearing.  As such, the Board proceeded with adjudicating 
the claims.

In March 2009, the Board remanded this case for further 
development, to include adequate notification regarding the DIC 
claim and obtaining additional medical records.  As a final 
preliminary matter, the Board has determined that the remand 
directives have been completed, and, thus, a new remand is not 
required to comply with the holding of Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran died in April 2005.  A Supplemental Report of 
Cause of Death (located on the back of his death certificate) 
shows that his immediate cause of death was listed as cocaine and 
heroin toxicity.  There were no other significant conditions 
contributing to death.

2.  At the time of his death, the Veteran was service-connected 
for the following disabilities: posttraumatic stress disorder 
(PTSD), rated as 50 percent disabling; lumbosacral strain, rated 
as 20 percent disabling; residuals of a fracture of the left 
wrist, rated as 10 percent disabling; residuals of a neck injury, 
rated as 10 percent disabling; post-traumatic muscle contraction 
migraine headache, rated as 10 percent disabling; and post-
traumatic bursitis of the right hip, rated as noncompensable 
(zero percent) disabling.  The Veteran was also granted 
entitlement to a total rating based on individual unemployability 
(TDIU), effective from September 25, 1997.

3.  The Veteran's death was proximately caused by his own willful 
misconduct.

4.  The preponderance of the evidence of record does not show 
that any of the Veteran's service-connected disabilities, 
including PTSD, caused or contributed substantially or materially 
to his death.

5.  The Veteran was not evaluated as being totally disabled as a 
result of a service-connected disability for 10 continuous years 
immediately preceding death, was not rated as being totally 
disabled continuously for a period of no less than five years 
from the date of discharge from active duty, nor was he a former 
prisoner of war (POW) who died after September 30, 1999.

6.  The Veteran had no claims pending with VA at the time of his 
death, nor is there any evidence of record that there were 
monetary benefits to which the Veteran was entitled at the time 
of his death which have been unpaid.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the 
cause of the Veteran's death have not been met.  38 U.S.C.A. 
§§ 105, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.1, 3.159, 3.301, 3.310, 3.312 (2010).

2.  The criteria for entitlement to DIC under 38 U.S.C.A. § 1318 
have not been met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.22, 3.159 (2010).

3.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5121(a) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.1000 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In the context of a claim for DIC benefits, § 5103(a) notice must 
include (1) a statement of the conditions, if any, for which a 
Veteran was service connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision in March 2006 on the claims by the RO.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from which 
a claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).  

The VCAA duty to notify was satisfied by way of letters sent to 
the appellant by the RO in October 2005, May 2006, October 2006, 
May 2009, and September 2009, respectively that addressed all 
notice elements.  The letters informed her of what evidence was 
required to substantiate the claims and of her and VA's 
respective duties for obtaining evidence.  Therefore, she was 
provided the content-complying notice to which she was entitled.  
Pelegrini, 18 Vet. App. at 122.  With respect to the Dingess 
requirements, in May 2006, the RO provided the appellant with 
notice of what type of information and evidence was needed to 
establish a disability rating, as well as notice of the type of 
evidence necessary to establish an effective date.  Moreover, the 
May 2009 letter included information mandated by the holding of 
Hupp, supra.  The claims were then readjudicated, and a 
supplemental statement of the case (SSOC) was issued in May 2010.  
Under the circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both timing 
and content.

Therefore, adequate notice was provided to the appellant prior to 
the transfer and certification of her case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a claimant in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination or opinion when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the appellant.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained service treatment records as well as 
private and VA treatment records.  The appellant submitted 
written statements discussing her contentions.  The Board notes 
that the case was remanded in March 2009 to obtain the autopsy 
report from the medical examiner.  The RO sent letters to the 
appellant in May and September 2009, requesting that she send the 
report or submit a signed release of information for the RO to 
obtain it.  However, the appellant did not respond to the RO's 
letter or submit any such release.  In light of the RO's attempts 
to obtain a release of information, the Board finds that the RO 
has satisfied its obligation to obtain the identified private 
treatment records. 

The appellant was also provided an opportunity to set forth her 
contentions before a DRO at the RO in December 2006.  In Bryant 
v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 2010), the 
Court recently held that 38 C.F.R. 3.103(c)(2) (2010) requires 
that the RO DRO/Veterans Law Judge who chairs a hearing fulfill 
two duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  Here, during the hearing, the DRO discussed the 
appellant's claim for service connection for the Veteran's cause 
of death as well as noted that he would consider the holding of 
Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  In 
addition, the DRO sought to identify any pertinent evidence not 
currently associated with the claims folder that might have been 
overlooked or was outstanding that might substantiate the claims.

Moreover, the Veteran has not asserted that VA failed to comply 
with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in 
the conduct of the DRO hearing.  By contrast, the hearing focused 
on the elements necessary to substantiate the claims and the 
appellant, through her testimony, demonstrated that she had 
actual knowledge of the elements necessary to substantiate her 
claims for benefits.  As such, the Board finds that, consistent 
with Bryant, DRO complied with the duties set forth in 38 C.F.R. 
3.103(c)(2) and that the Board can adjudicate the claims based on 
the current record.

The Board notes that the record contains a medical opinion as to 
the cause of the Veteran's death (as provided by the Medical 
Examiner in the Certificate of Death and the Supplemental Report 
of Cause of Death).  Moreover, as detailed below, resolution of 
the appellant's DIC and accrued benefits claims are dependent on 
entitlement under the law instead of upon any competent medical 
or lay evidence.  

The Board acknowledges, however, that a VA medical opinion was 
not provided with regard to the issue of entitlement to service 
connection for the Veteran's cause of death.  In determining 
whether the duty to assist requires that a VA medical examination 
be provided or medical opinion obtained with respect to a claim 
for benefits, there are four factors for consideration: (1) 
whether there is competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) whether 
there is evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) whether 
there is an indication that the disability or symptoms may be 
associated with the veteran's service or with another service-
connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  In deciding to remand the issue for a medical nexus 
opinion, the Board notes that the Federal Circuit, in a recent 
decision, upheld the determination that a VA medical examination 
is not required as a matter of course in virtually every 
veteran's disability case involving a nexus issue.  Waters v. 
Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases 
where only a conclusory generalized statement is provided by the 
veteran, in which case an examination may not be required).  

The Board concludes an opinion is not needed in this case because 
the only evidence indicating the Veteran's service-connected PTSD 
disability was a contributory cause of his death was the 
appellant's lay statements.  Such evidence is insufficient to 
trigger VA's duty to provide an opinion.  As discussed below, 
there is no evidence linking the Veteran's service-connected PTSD 
and his cause of death.  The Court has held, in circumstances 
similar to this, where the supporting evidence of record consists 
only of a lay statement, that VA is not obligated, pursuant to 
section 5103A(d), to provide an appellant with a medical nexus 
opinion.  Duenas v. Principi, 18 Vet. App. 512, 519 (2004) 
(finding no prejudicial error in Board's statement of reasons or 
bases regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion could 
substantiate the veteran's claim because there was no evidence, 
other than his own lay assertion, that " 'reflect[ed] that he 
suffered an event, injury[,] or disease in service' that may be 
associated with [his] symptoms").  See also Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1355-
57 (Fed. Cir. 2003) (holding that § 3.159(c)(4)(i) is not in 
conflict with § 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003) (holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability and 
his military service").  Moreover, the appellant's statements of 
etiology are found to lack competency.  

Therefore, the available records and medical evidence have been 
obtained in order to make an adequate determination as to these 
claims and remand for additional development is not warranted.  

Significantly, the appellant has not identified and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Entitlement to Service Connection for Cause of Death

The appellant contends that the Veteran's death from cocaine and 
heroin toxicity was the result of self-medicating for his 
service-connected PTSD.

When any veteran dies after December 31, 1956, from a service-
connected or compensable disability, VA will pay dependency and 
indemnity compensation to such veteran's surviving spouse, 
children, and parents.  38 U.S.C.A. § 1310 (West 2002).  In a 
claim where service connection was not established for the fatal 
disability prior to the death of the veteran, the initial inquiry 
is to determine whether the fatal disorder had been incurred in 
or aggravated by service.  The Board must determine whether the 
fatal disorder should have been service-connected.  38 C.F.R. § 
3.312 (2010).

In a claim where service connection is established for a 
disability prior to the death of the veteran, the initial inquiry 
is to determine whether the service-connected disability was 
either the principal or contributory cause of the veteran's 
death.  38 C.F.R. § 3.312 (2010).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by active 
service was the principal or contributory cause of death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2010).  In 
order to constitute the principal cause of death the service-
connected disability must be one of the immediate or underlying 
causes of death, or be etiologically related to the cause of 
death.  38 C.F.R. § 3.312(b) (2010).

A service-connected disability will be considered as the 
contributory cause of death when that the disability contributed 
substantially or materially to death, combined to cause death, or 
aided assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing death, 
but rather it must be shown that there was a causal connection.  
Service-connected diseases involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, with debilitating effects and 
general impairment of health to an extent that would render the 
person materially less capable of resisting the effects of other 
disease or injury primarily causing death.  38 C.F.R. § 3.312(c) 
(2010).

In order to be a contributory cause of death, it must be shown 
that there were "debilitating effects" due to a service-
connected disability that made the veteran "materially less 
capable" of resisting the effects of the fatal disease or that a 
service-connected disability had "material influence in 
accelerating death," thereby contributing substantially or 
materially to the cause of death.  Lathan v. Brown, 7 Vet. App. 
359 (1995); 38 C.F.R. § 3.312(c)(1) (2010).

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2010).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2010).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc). Where a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated for 
the degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation. 
Allen, 7 Vet. App. at 448.  Service connection cannot be awarded 
on an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do not 
constitute sufficient evidence aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346- 
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

No compensation shall be paid if a disability is the result of a 
veteran's own willful misconduct, including the abuse of alcohol 
or drugs.  See 38 U.S.C.A. 
§ 105; 38 C.F.R. §§ 3.1(n), 3.301; see also VAOPGPREC 2-97 
(January 16, 1997).  Section 8052 of the Omnibus Budget 
Reconciliation Act of 1990, Pub L. No. 101-508, § 8052, 104 Stat. 
1388, 1388-351 prohibits, effective for claims filed after 
October 31, 1990, the payment of compensation for a disability 
that is the result of a veteran's own alcohol or drug abuse.  
However, it has been determined that the amendments do not 
preclude service connection under 38 C.F.R. § 3.310(a) of a 
substance abuse disability that is proximately due to or the 
result of a service-connected disease or injury.  See VAOPGCPREC 
7-99 (June 9, 1999); see also Allen v. Principi, 237 F.3d 1368, 
1376 (Fed. Cir. 2001).

In Allen v. Principi, it was indicated that claimants are only 
entitled to secondary service connection if they can "adequately 
establish that their alcohol or drug abuse disability is 
secondary to or is caused by their primary service-connected 
disorder."  It was further stated that such benefit would only 
result "where there is clear medical evidence establishing that 
the alcohol or drug abuse disability is indeed caused by a 
veteran's primary service-connected disability, and where the 
alcohol or drug abuse disability is not due to willful 
wrongdoing."  Id. 

The isolated and infrequent use of drugs by itself will not be 
considered willful misconduct; however, the progressive and 
frequent use of drugs to the point of addiction will be 
considered willful misconduct.  38 C.F.R. § 3.301(c)(3).  Where 
drugs are used to enjoy or experience their effects and the 
effects result proximately and immediately in disability or 
death, such disability or death will be considered the result of 
the person's willful misconduct.  Id.

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event. However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Medical Examiner's Certificate of Death reveals that the 
Veteran died in April 2005 at the age of 38.  A Supplemental 
Report of Cause of Death (located on the back of the death 
certificate) shows that the Veteran's immediate cause of death 
was listed as cocaine and heroin toxicity.  There were no other 
significant conditions contributing to death.  The Supplemental 
Report of Cause of Death also indicates that an autopsy of the 
Veteran was conducted and that his manner of death was 
accidental. 

The Veteran was in receipt of compensation at the time of his 
death in April 2005 for the following service-connected 
disabilities: PTSD, rated as 50 percent disabling; lumbosacral 
strain, rated as 20 percent disabling; residuals of a fracture of 
the left wrist, rated as 10 percent disabling; residuals of a 
neck injury, rated as 10 percent disabling; post-traumatic muscle 
contraction migraine headache, rated as 10 percent disabling; and 
post-traumatic bursitis of the right hip, rated as noncompensable 
(zero percent) disabling.  He was also awarded entitlement to a 
total rating based on individual unemployability (TDIU), 
effective September 25, 1997.

The claims file reflects that the Veteran received repeated VA 
outpatient and inpatient medical treatment from 1997 to 2005 for 
his service-connected PTSD, various psychiatric disabilities like 
depression, personality disorder, alcohol dependence, 
polysubstance abuse, malingering, seizure disorder, alcohol 
detoxification, and heroin detoxification from multiple VA 
Medical Centers.  The record is replete with treatment for 
detoxification and rehabilitation as well as notations of the 
Veteran's long history of malingering, fabricating complaints, 
reporting factitious PTSD symptoms, and manipulative behavior to 
obtain drugs.  Statements from VA social workers dated in January 
2001 detailed that the Veteran almost always relapsed over failed 
female relationships as well as noted his desire for PTSD 
treatment, which may be the catalyst for his substance abuse.  In 
February 2005, the last hospitalization before his death in April 
2005, he was voluntarily admitted for inpatient treatment for 
worsening anxiety and suicidal ideations.  The examiner diagnosed 
alcohol dependence, opioid dependence, PTSD, and malingering.  It 
was noted that it seemed to be a crisis stabilization admission 
for personal gain.  

The appellant submitted a statement along with an internet 
article in April 2006 that noted that other conditions, including 
substance abuse problems, had symptoms similar to PTSD.  She 
reported that the Veteran decided to use heroin and cocaine 
during a PTSD episode.  During her December 2006 hearing, she 
reiterated her contention that PTSD was a contributory cause of 
the Veteran's death. 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that service 
connection for the cause of the Veteran's death is not warranted.

As an initial matter, a review of voluminous VA outpatient and 
inpatient treatment records as well as VA examination reports 
dated in August 1998 and August 2000 indicated that the Veteran's 
polysubstance abuse was to enjoy and/or experience the effects of 
such substances.  For example, in an August 2000 VA mental 
disorders examination report, the examiner diagnosed moderate 
PTSD with anxiety but noted severe stressors relative to 
polysubstance abuse, indicating the Veteran's behavior was 
consistent with drug abuse.  Based on the evidence discussed 
above, the Board has determined that the Veteran's death was due 
to his own willful misconduct.  As the regulations prohibit 
compensation for a disability that is the result of a veteran's 
own willful misconduct, including the abuse of alcohol or drugs, 
entitlement to service connection for the Veteran's cause of 
death, heroin and cocaine toxicity, is not warranted on a direct 
basis.  Thus, there is no basis upon which to conclude that the 
Veteran's immediate cause of death was incurred in or aggravated 
during military service.

Rather, the appellant contends that the Veteran's death from 
cocaine and heroin toxicity was the result of self-medicating for 
his service-connected PTSD.  Thus, the Board will now consider 
whether the Veteran's cause of death is attributable to his 
military service on a secondary basis (as secondary to his 
service-connected PTSD) and whether the Veteran's service-
connected PTSD was a principal or contributory cause of his 
death.  

In this case, it is uncontroverted that the Veteran was receiving 
VA compensation benefits for PTSD.  However, evidence of record 
does not indicate that the Veteran's drug use was secondary to 
his service-connected PTSD or that his PTSD was a contributory 
cause of his death from multi-drug toxicity.  The Board 
recognizes that a VA social worker noted that the Veteran desired 
PTSD treatment, which may be the catalyst for his substance 
abuse, in an isolated January 2001 VA treatment note.  Medical 
evidence that is speculative, general, or inconclusive in nature 
cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 
(1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In 
addition, the probative value of that statement is further 
diminished by the fact that its conclusion is not supported by 
any medical rationale.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992) (medical possibilities and unsupported medical opinions 
carry negligible probative weight). Therefore, the Board finds 
that this statement is not persuasive.  See also Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the 
factually accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was reviewed, 
that contributes to the probative value to a medical opinion).

However, as noted above, the preponderance of the record is 
replete with treatment for detoxification and rehabilitation as 
well as notations of the Veteran's long history of malingering, 
fabricating complaints, reporting factitious PTSD symptoms, and 
manipulative behavior to obtain drugs by multiple VA treatment 
providers.  In addition, in the Supplemental Report of Cause of 
Death, the Medical Examiner specifically opined that the 
Veteran's immediate cause of death was cocaine and heroin 
toxicity with no other significant conditions contributing to 
death as well as found that the Veteran's manner of death was 
accidental.  The Board finds that the most probative (persuasive) 
evidence that specifically addresses the question of whether the 
Veteran's cause of death is related to his service-connected PTSD 
weighs against the claim.  Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri 
v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and skill 
in analyzing the data, and the medical conclusion he reaches; as 
is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).

The Board must emphasize that the record does not contain any 
clear medical evidence that the Veteran's substance abuse was due 
to his service-connected PTSD and was not due to willful 
wrongdoing.  Consequently, service connection for the Veteran's 
cause of death, heroin and cocaine toxicity, as secondary to his 
service-connected PTSD cannot be granted under 38 C.F.R. § 
3.310(a) (2010).  Evidence of record also does not establish that 
the Veteran's service-connected PTSD was a principal or 
contributory cause of his death from heroin and cocaine toxicity 
under 38 C.F.R. § 3.312 (2010).

The Board must also analyze the credibility and probative value 
of the evidence, account for the evidence that it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

The Federal Circuit recently held in Colantonio v. Shinseki, 606 
F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 
1274, 1278 (2010) that the Board errs when it suggests that lay 
evidence can never be sufficient to satisfy the requirement of 38 
U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military 
service and a claimed condition. 

In this case, however, the appellant is not competent to provide 
testimony regarding the etiology of the Veteran's cause of death.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 
2007) ("Sometimes the layperson will be competent to identify 
the condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer.").  
Because PTSD and drug toxicity are not diagnosed by unique and 
readily identifiable features, they do not involve a simple 
identification that a layperson is competent to make.  Therefore, 
the appellant's unsubstantiated statements regarding the claimed 
etiology of the Veteran's cause of death are found to lack 
competency.

Although the Board is sympathetic to the appellant's assertions, 
fully understands her position, and by no means wishes to 
minimize the service the Veteran provided, the claim for service 
connection for the Veteran's cause of death must be denied for 
the foregoing reasons.  In arriving at the decision to deny the 
claim, the Board has considered the applicability of the benefit-
of-the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not applicable.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.

Entitlement to DIC under 38 U.S.C.A. § 1318

When a veteran dies, not as the result of his own willful 
misconduct, and was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately preceding 
death, or the disability was continuously rated totally disabling 
for a period of not less than 5 years from the date of such 
veteran's discharge or other release from active duty, then VA 
shall pay DIC benefits to the surviving spouse in the same manner 
as if the veteran's death was service-connected.  38 U.S.C.A. § 
1318.

Even though a veteran died of non-service-connected causes, VA 
will pay death benefits to the surviving spouse or children in 
the same manner as if the veteran's death were service-connected 
, if: (1) the veteran's death was not the result of his or her 
own willful misconduct, and (2) at the time of death, the veteran 
was receiving, or was entitled to receive, compensation for 
service-connected disability that was: (i) rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; (ii) rated by VA as totally 
disabling continuously since the veteran's release from active 
duty and for at least 5 years immediately preceding death; or 
(iii) rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death, if the 
veteran was a former prisoner of war who died after September 30, 
1999.

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally disabling 
by VA but was not receiving compensation because: (1) VA was 
paying the compensation to the veteran's dependents; (2) VA was 
withholding the compensation under authority of 38 U.S.C. 5314 to 
offset an indebtedness of the veteran; (3) the veteran had 
applied for compensation but had not received total disability 
compensation due solely to clear and unmistakable error (CUE) in 
a VA decision concerning the issue of service connection, 
disability evaluation, or effective date; (4) the veteran had not 
waived retired or retirement pay in order to receive 
compensation; (5) VA was withholding payments under the 
provisions of 10 U.S.C. § 1174(h)(2); (6) VA was withholding 
payments because the veteran's whereabouts was unknown, but the 
veteran was otherwise entitled to continued payments based on a 
total service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. 
§ 5308 but determines that benefits were payable under 38 U.S.C. 
§ 5309.  In addition, for the purposes of Section 3.22, "rated 
by VA as totally disabling" includes total disability ratings 
based on unemployability.  38 C.F.R. § 3.22 (2010).

As noted above, at the time of his death, the Veteran was 
service-connected for the following disabilities: PTSD, rated as 
50 percent disabling; lumbosacral strain, rated as 20 percent 
disabling; residuals of a fracture of the left wrist, rated as 10 
percent disabling; residuals of a neck injury, rated as 10 
percent disabling; post-traumatic muscle contraction migraine 
headache, rated as 10 percent disabling; and post-traumatic 
bursitis of the right hip, rated as noncompensable.  The Veteran 
was also awarded entitlement to a TDIU, effective from September 
25, 1997, until his death in April 2005.  

The Board notes that the Veteran was rated as totally disabled 
for a period of 8 years immediately preceding his death, which is 
clearly less than the 10 year period required for an award of DIC 
under 38 U.S.C.A. § 1318.  Moreover, he died almost 14 years 
after his separation from service, and nothing in the record 
reflected that he was a POW during active service.  The facts of 
this case are not in dispute and the law is dispositive.  
Accordingly, the claim for entitlement to DIC under 38 U.S.C.A. § 
1318 is denied because of the absence of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


Entitlement to Accrued Benefits

Periodic monetary benefits (other than insurance and servicemen's 
indemnity) to which an individual was entitled at death under 
existing ratings or decisions and under laws administered by the 
VA Secretary, or those based on evidence in the file at date of 
death and due and unpaid will, upon the death of such individual, 
be paid to the surviving spouse or other appropriate party.  38 
U.S.C.A. § 5121 (West 2002 & Supp. 2010); 38 C.F.R. § 3.1000 
(2010).  A claim for VA benefits pending on the date of death 
means a claim filed with VA that had not been finally adjudicated 
by VA on or before the date of death.  38 C.F.R. § 3.1000(d)(5) 
(2010).

Although a veteran's claims terminate with that veteran's death, 
a qualified survivor may carry on, to a limited extent, the 
deceased veteran's claims by submitting a timely claim for 
accrued benefits.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2010); 
see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  While an 
accrued benefits claim is separate from the veteran's claim filed 
prior to death, the accrued benefits claim is derivative of the 
veteran's claim; thus, an appellant takes the veteran's claim as 
it stood on the date of death, but within the limits established 
by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 
1996).

In a claim for accrued benefits, the Board is prohibited from 
considering medical evidence received after the date of the 
veteran's death.  There is an exception for evidence in VA's 
possession on or before the date of the beneficiary's death, even 
if such evidence was not physically located in the VA claims 
folder on or before the date of death, in support of a claim for 
VA benefits pending on the date of death.  38 U.S.C.A. § 5121(a) 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.1000(a),(d)(4) (2010); 
see also Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).

Parenthetically, the Board notes that the law was amended to 
remove the two-year limitation on accrued benefits so that a 
veteran's survivor may receive the full amount of an award for 
accrued benefits.  The Veterans Benefits Act of 2003, § 104, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  This amendment 
is applicable only with respect to deaths occurring on or after 
December 16, 2003; thus, it is applicable in the present case.  
The Board recognizes that the appellant was not provided specific 
notice of this change in law.  Nevertheless, the Board finds that 
such error is not prejudicial as it is denying her claims for 
accrued benefits.  The issue of whether the appellant would be 
entitled to a larger accrued benefits award based on the change 
in law is therefore moot.

In this case, the Board notes that the Veteran had no claims 
pending with VA at the time of his death, nor is there any 
evidence of record that there were monetary benefits to which the 
Veteran was entitled at the time of his death which have been 
unpaid.  The last rating decision to evaluate his service-
connected disabilities was dated in September 2000 and continued 
the previously assigned 50 percent rating for his PTSD as well as 
his TDIU rating.  The record also contained a November 2003 
decision which waived an overpayment of indebtedness to the VA.  
Thus, in view of the foregoing, the Board must find that there is 
no basis to award entitlement to accrued benefits based on the 
facts of this case.  


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is 
denied.

Entitlement to accrued benefits is denied.


____________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


